Citation Nr: 1134248	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, status post two cervical spine fusions.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to October 1974, from August 2, 2001, to April 22, 2002, and from September 1, 2002 to January 4, 2004, and had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Mississippi Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for degenerative disc disease of the cervical spine, status post two cervical spine fusions.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge on May 20, 2008.  A copy of the hearing transcript has been associated with the file.

In January 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The case has returned to the Board for further appellate action.

The Veteran also perfected an appeal for service connection for residuals of a right shoulder injury.  Service connection for right shoulder degenerative arthritis, status post right shoulder surgery, was granted by rating decision dated May 2011, which represents a substantial grant of the benefit sought.  

Correspondence received in June 2011 can be construed as claims of service connection for a left shoulder disorder, to include as secondary to right shoulder arthritis, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and an increased rating for right shoulder arthritis.  These matters are referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Review of the record reveals that there has not been proper compliance with the Board's January 2010 remand.  That remand directed that the Veteran be scheduled for a VA orthopedic examination in order to determine the nature and etiology of his cervical spine disorder.  For any cervical spine disorder found, the examiner was asked to opine whether there was a 50 percent probability or greater that it had its onset in service, specifically in an April 1993 episode of cervical strain, or was aggravated by active duty.  If the examiner found that the Veteran's cervical spine disorder did not have its clinical onset in an April 1993 cervical strain, he or she was then asked to comment as to whether a pre-existing cervical spine disorder was aggravated during a subsequent period of service.   The Board directed that the rationale for any opinion should be explained in detail.  

The Veteran received a VA examination in March 2010.  The examiner found that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was the result of his April 1993 cervical strain, because "cervical strain is not a risk factor or cause of cervical disc disease."  However, the examiner made no comment as to whether any pre-existing cervical spine disorder was aggravated during a subsequent period of service.

The Veteran received a second VA examination in September 2010.  The examiner concurred with the previous finding that the Veteran's degenerative disc disease of the cervical spine was not the result of his April 1993 cervical strain, because cervical strain is not a risk factor for such a disorder.  The examiner also stated that it was less likely than not that any pre-existing cervical spine disorder was aggravated beyond its natural progression during a subsequent period of service, but did not provide any rationale for this finding.  

Neither examination report provided an opinion on whether a pre-existing cervical spine disorder was aggravated beyond its natural progression, accompanied by supporting rationale, as directed by the Board.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required to ensure that the orders of the Board's January 2010 remand are carried out.  The matter should be referred back to the September 2010 examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from the examiner who conducted the Veteran's September 2010 orthopedic examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The examiner is asked to provide a rationale for the conclusion that a pre-existing cervical spine disorder was not aggravated beyond its natural progression during the Veteran's active service from 2001 to 2004.  Attention is invited to the Veteran's service treatment records and to the records pertinent to the 2004 treatment of the cervical spine, marked in Volumes 3 and 4 in green tabs.  If an increase in severity of the cervical spine disability is found, the examiner should specify the permanent, measurable increase in severity of the disability that occurred in service.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



